DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-22 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Shindo et al. (2020/0001143).  Claims 15-17, Shindo discloses a golf ball comprising a core and a cover [0002]. The core composition includes a base rubber, an alpha-beta unsaturated carboxylic acid having 3 to 8 carbon atoms and/or metal salt, an organic peroxide (crosslinking initiator), a hindered phenol compound, and zinc oxide  [0034, 0036, 0039, 0054, table 1].  See comparative example 3 for (A, B, C, D and metal compound only).  Applicant further claims a ratio based on the amount (mole) of carboxylic acid and the amount of hindered phenol compound in the composition. Shindo does not disclose the amount in mole, but does provide the ranges (mass/weight based on 100 parts of the base rubber) within applicant’s disclosed ranges.  Shindo discloses the unsaturated carboxylic acid amount from 15 to 55 parts and the hindered phenol compound amount of at most 1 part (both are based on 100 parts of the base rubber) [0037, unsaturated carboxylic acid amount from 15 to 55 parts and the hindered phenol compound amount of at least 1 part (both are based on 100 parts of the base rubber) (pg 6, pg 9).  The entire range for the unsaturated carboxylic acid is identical and both disclose an amount of hindered phenol of 1 part. Therefore, the ratio for HF/B is satisfied. Note: applicant’s specification, page 9, lines 21-23 makes clear, “If the amount of (d) the hindered phenol compound falls within the above range (1-20), the durability is better while obtaining an appropriate core hardness.”  MPEP2131.03 I recites, “A specific example in the prior art which is within a claimed ranges anticipates the range.” In the instant case, 1 part of the hindered phenol is a specific example within applicant’s range.  Claim 18, Shindo does not disclose the amount in mole, but does provide the range (mass/weight based on 100 parts of the base rubber) within applicant’s disclosed range.  Shindo discloses the unsaturated carboxylic acid amount from 15 to 55 parts [0037]. Applicant discloses the unsaturated carboxylic acid amount from 15 to 55 parts (both are based on 100 parts of the base rubber) (pg. 6).  Claim 19, Shindo discloses the hindered phenol is 3,5-di-tert-butyl-4-hydroxyphenyl [0054]. Claim 20, Shindo discloses the hindered phenol is pentaerythritol tetrakis (3,5-di-tert-butyl-4-hydroxyphenyl) propionate [0054].  Claim 21, the hindered phenol is present in the amount of at most 1 part by weight based on 100 parts of the base rubber [0054].  Claim 22, the core surface hardness is from 65 to 95 JIS-C [0058].  The core center hardness is from 40 to 75 [0057].  The hardness difference between the core surface hardness and the core center hardness is from 20 to 40 [0059].  

Allowable Subject Matter
Claims 1-9 and 12 are allowed.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Claim 15 is broader than allowed claim 1. Claim 15 does not limit the amount of (d) hindered phenol compound. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



December 1, 2021